                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LARRY HENSLEY, JR.,                                 :      CIVIL ACTION
         Plaintiff,                                 :
                                                    :
       vs.                                          :      NO.     19-cv-2518
                                                    :
ANDREW SAUL, 1                                      :
Commissioner of Social Security,                    :
            Defendant.                              :


                                          ORDER


       AND NOW, this 2ndday of           June    , 2021, upon careful consideration of the Report

and Recommendation filed by United States Magistrate Judge Lynne A. Sitarski, and upon

independent review of the briefs filed by the parties, it is hereby ORDERED that:

       1. the Report and Recommendation is APPROVED and ADOPTED;

       2. Defendant’s uncontested Motion for Remand (ECF No. 24) is GRANTED;

       3. Plaintiff’s Motion for Remand (ECF No. 17) and Motion for Summary Judgment

       (ECF No. 15) are DENIED as moot; and

       4. this matter is REMANDED to the Commissioner for further proceedings pursuant to

       the fourth sentence of 42 U.S.C. § 405(g).


                                                    BY THE COURT:


                                                     /s/ Jeffrey L. Schmehl
                                                    ______________________________
                                                    JEFFREY L. SCHEMHL, J.



       1
         Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul should be substituted for the former
Acting Commissioner, Nancy A. Berryhill, as the defendant in this action.
